Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the non-transitory computer-readable storage medium" in line 1 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
In summary, Claim 18 recites a “computer readable storage medium” the specification is silent in regards to “computer readable storage medium”.  The application is silent on “computer readable storage medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S. C. 101.  Thus, the recited “computer readable storage medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claim 19 fails to resolve the deficiencies of claim 18. 
It is suggested to amend “computer readable storage medium” to “non-transitory computer readable storage medium”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, 10-12, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 18 of U.S. Patent No. 11269960 in view of U.S. 20060282790 by Matthews et. al (hereafter Matthews). 
Claim 1 lines 1-7 are anticipated by claim 1 of 11269960.  US 11269960 does not explicitly claim  “receiving a web search result from the search engine, wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a relevance score assigned thereto, the relevance score indicative of a relevance of the web search result to the search query, and further wherein the web search result comprises graphical content; and” “based upon the relevance score assigned to the web search result, presenting a portion of the graphical content in a graphical window provided by the OS in response to the OS search box being selected, wherein the portion of the graphical content is less than an entirety of the graphical content.”.  On the other hand, Matthews discloses “receiving a web search result from the search engine, wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a relevance score assigned thereto, the relevance score indicative of a relevance of the web search result to the search query, and further wherein the web search result comprises graphical content; and” [receiving a web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) from the search engine (0088, use any built in or known search engine to perform searches on computer system 100), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) is identified by the search engine(0088, use any built in or known search engine to perform searches on computer system 100) based upon the search query (fig. 5 327, w), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) has a relevance score assigned thereto (0090, priority order ; 0090, priority placement in the search results), the relevance score indicative of a relevance of the web search result(0090, higher priority placement in the search results) to the search query(fig. 5 327, w), and further wherein the web search result(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  comprises graphical content(fig. 5 501)]“based upon the relevance score assigned to the web search result, presenting a portion of the graphical content in a graphical window provided by the OS in response to the OS search box being selected, wherein the portion of the graphical content is less than an entirety of the graphical content.”[ based upon the relevance score assigned to the web search result(0090, priority placement in the search results), presenting a portion of the graphical content(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) in a graphical window  provided by the OS(fig. 5 501) in response to the OS search box being selected (fig. 5 327), wherein the portion of the graphical content (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  is less than an entirety of the graphical content (fig. 5 501)].
It would have been an obvious variation as the limitations of claim 1 are broadened elements of claim 1 of U.S. 11269960.   Matthews shows the broadened elements and is directed to the same field of endeavor, i.e. an OS search.  It would have been an obvious variation in view of U.S. 11269960 and Matthews as noted above.     

Regarding, claim 7, the combination of U.S. 11269960 claim 1 and Matthews is an obvious variation in view of Matthews “receiving suggested search queries based upon the search query; and”[ receiving suggested search queries (0101, auto-complete view 601) based upon the search query (0101, search box 327)] “presenting the suggested search queries in a second graphical window provided by the OS.”[ presenting the suggested search queries in a second graphical window provided by the OS (0101, auto-complete view 601)]
Regarding, claim 8, t the combination of U.S. 11269960 claim 1 and Matthews is an obvious variation in view of Matthews “The client computing device of claim 7, wherein the suggested search queries are determined to be relevant with respect to the web search result.”[ the suggested search queries (0101, auto-complete view 601) are determined to be relevant with respect to the web search result (0101, limit results to a url history or other url list)]
Regarding, claim 10, the combination of U.S. 11269960 claim 1 and Matthews is an obvious variation in view of Matthews “The client computing device of claim 1, wherein the graphical content comprises an image.”[ wherein the graphical content (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)  comprises an image (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)  ]
Regarding, claim 11, the combination of U.S. 11269960 claim 1 and Matthews is an obvious variation in view of Matthews “The client computing device of claim 1, wherein the graphical content comprises a rendering of a portion of a web page.”[ wherein the graphical content(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)   comprises a rendering of a portion of a web page(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; location information of the item is a portion of the item)  ]
Regarding, claim 12, the combination of U.S. 11269960 claim 1 and Matthews is an obvious variation in view of Matthews “The client computing device of claim 1, wherein the graphical window provided by the OS is located adjacent to the OS search box in the navigation bar.”[ wherein the graphical window provided by the OS (fig. 5 501) is located adjacent to the OS search box in the navigation bar (fig. 5 327)]
Claim 18 lines 1-7 are anticipated by claim 18 of U.S. 11269960.  US 11269960 does not explicitly claim  “wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a first relevance score assigned thereto, the first relevance score indicative of a relevance of the web search result to the search query;”, “…wherein the local search result has a second relevance score assigned thereto;” ,“in response to the first relevance score exceeding a relevance score threshold, presenting a portion of a web page within a graphical window provided by the OS, the portion being extracted from the web page and less than an entirety of the web page; and”, and “in response to the second relevance score exceeding the relevance score threshold, presenting the local search result and selectable options for interacting with the local search result within the graphical window provided by the OS.”.
On the other hand, Matthews discloses  “wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a first relevance score assigned thereto, the first relevance score indicative of a relevance of the web search result to the search query;” [wherein the web search result is identified(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  by the search engine (0088, use any built in or known search engine to perform searches on computer system 100) based upon the search query(fig. 5 327, w), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) has a first relevance score assigned thereto(0090, priority order ; 0090, priority placement in the search results), wherein the first relevance score is indicative of a relevance of the web search result(0090, higher priority placement in the search results)  to the search query(fig. 5 327, w)], “wherein the local search result has a second relevance score assigned thereto;” [wherein the local search result (fig. 5 501 programs; 0090 application programs) has a second relevance score assigned thereto (0090, programs always have precedence over all other types of files)], “in response to the first relevance score exceeding a relevance score threshold, presenting a portion of a web page within a graphical window provided by the OS, the portion being extracted from the web page and less than an entirety of the web page; and” [in response to the first relevance score(0090, priority order ; 0090, priority placement in the search results) exceeding a relevance score threshold (0090, four groups receives the same amount of allotted space in the search results view; in otherwords top 3 in each category), presenting a portion of a web page (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) within a graphical window provided by the OS (fig. 5 501), the portion (0093, storage location of the item…url) being extracted from the web page (0093, item + storage location of the item)and less than an entirety of the web page (0093, item + storage location of the item)], “in response to the second relevance score exceeding the relevance score threshold, presenting the local search result and selectable options for interacting with the local search result within the graphical window provided by the OS.”[ in response to the second relevance score(0090, programs always have precedence over all other types of files) exceeding the relevance score threshold(0090, four groups receives the same amount of allotted space in the search results view; in otherwords top 3 in each category is the threshold), presenting the local search result (fig. 5 501, programs: windows media player, Microsoft office word 2003, windows journal) and selectable options for interacting with (0095, once the number of matching items is displayed, the user may select the group name or number of matching items) the local search result (fig. 5 501, programs: windows media player, Microsoft office word 2003, windows journal) within the graphical window provided by the OS (fig. 5 501)].
It would have been an obvious variation as the limitations of claim 18 are broadened elements of claim 18 of U.S. 11269960.   Matthews shows the broadened elements and is directed to the same field of endeavor, i.e. an OS search.  It would have been an obvious variation in view of U.S. 11269960 and Matthews as noted above.     
Regarding, claim 19, the combination of U.S. 11269960 claim 18 and Matthews is an obvious variation in view of Matthews “The computer-readable storage medium of claim 18, wherein the portion being extracted from the web page comprises an image.”[ wherein the portion(0093, storage location of the item…url)  being extracted from the web page (0093, item + storage location of the item)comprises an image(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)]
Regarding, claim 20, the combination of U.S. 11269960 claim 18 and Matthews is an obvious variation in view of Matthews “The non-transitory computer-readable storage medium of claim 18, the acts further comprising: receiving suggested search queries based upon the search query; and”[ receiving suggested search queries (0101, auto-complete view 601) based upon the search query (fig. 6 327)] “presenting the suggested search queries in the OS search box.”[ presenting the suggested search queries (0101, auto-complete view 601) in the OS search box (fig. 6)]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20060282790 by Matthews et. al. (hereafter Matthews).

Claim 1:
Matthews discloses “A client computing device, comprising: 
a processor; and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising:”[fig. 1] 
“receiving, within an operating system (OS) search box in a navigation bar of the OS of the client computing device, a search query from a user;” [receiving, within an operating system (OS) search box in a navigation bar of the OS of the client computing device (fig. 3 327), a search query from a user (0014, input received from a user via the search text input box)]
“transmitting the search query to a search engine;” [transmitting the search query(0014, input received from a user via the search text input box) to a search engine (0088, use any built in or known search engine to perform searches on computer system 100)]
“receiving a web search result from the search engine, wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a relevance score assigned thereto, the relevance score indicative of a relevance of the web search result to the search query, and further wherein the web search result comprises graphical content; and” [receiving a web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) from the search engine (0088, use any built in or known search engine to perform searches on computer system 100), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) is identified by the search engine(0088, use any built in or known search engine to perform searches on computer system 100) based upon the search query (fig. 5 327, w), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) has a relevance score assigned thereto (0090, priority order ; 0090, priority placement in the search results), the relevance score indicative of a relevance of the web search result(0090, higher priority placement in the search results) to the search query(fig. 5 327, w), and further wherein the web search result(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  comprises graphical content(fig. 5 501)]
“based upon the relevance score assigned to the web search result, presenting a portion of the graphical content in a graphical window provided by the OS in response to the OS search box being selected, wherein the portion of the graphical content is less than an entirety of the graphical content.”[ based upon the relevance score assigned to the web search result(0090, priority placement in the search results), presenting a portion of the graphical content(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) in a graphical window  provided by the OS(fig. 5 501) in response to the OS search box being selected (fig. 5 327), wherein the portion of the graphical content (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  is less than an entirety of the graphical content (fig. 5 501)]
Claim 7:
Matthews discloses “The client computing device of claim 1, the acts further comprising: 
receiving suggested search queries based upon the search query; and”[ receiving suggested search queries (0101, auto-complete view 601) based upon the search query (0101, search box 327)] 
“presenting the suggested search queries in a second graphical window provided by the OS.”[ presenting the suggested search queries in a second graphical window provided by the OS (0101, auto-complete view 601)]
Claim 8:
Matthews discloses “The client computing device of claim 7, wherein the suggested search queries are determined to be relevant with respect to the web search result.”[ the suggested search queries (0101, auto-complete view 601) are determined to be relevant with respect to the web search result (0101, limit results to a url history or other url list)]
Claim 10:
Matthews discloses “The client computing device of claim 1, wherein the graphical content comprises an image.”[ wherein the graphical content (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)  comprises an image (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)  ]
Claim 11:
Matthews discloses “The client computing device of claim 1, wherein the graphical content comprises a rendering of a portion of a web page.”[ wherein the graphical content(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)   comprises a rendering of a portion of a web page(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; location information of the item is a portion of the item)  ]
Claim 12:
Matthews discloses “The client computing device of claim 1, wherein the graphical window provided by the OS is located adjacent to the OS search box in the navigation bar.”[ wherein the graphical window provided by the OS (fig. 5 501) is located adjacent to the OS search box in the navigation bar (fig. 5 327)]
Claim 18:
Matthews discloses:
“receiving, within an operating system (OS) search box in a navigation bar of the OS of the client computing device, a search query from a user;” [receiving, within an operating system (OS) search box in a navigation bar of the OS(fig. 3 327) of the client computing device (fig. 1 110), a search query from a user(0014, input received from a user via the search text input box)] 
“transmitting the search query to a search engine;” [transmitting the search query(0014, input received from a user via the search text input box) to a search engine (0088, use any built in or known search engine to perform searches on computer system 100)]
 “receiving a web search result from the search engine, wherein the web search result is identified by the search engine based upon the search query, wherein the web search result has a first relevance score assigned thereto, the first relevance score indicative of a relevance of the web search result to the search query;” [receiving a web search result(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  from the search engine(0088, use any built in or known search engine to perform searches on computer system 100), wherein the web search result is identified(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net)  by the search engine (0088, use any built in or known search engine to perform searches on computer system 100) based upon the search query(fig. 5 327, w), wherein the web search result (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) has a first relevance score assigned thereto(0090, priority order ; 0090, priority placement in the search results), wherein the first relevance score is indicative of a relevance of the web search result(0090, higher priority placement in the search results)  to the search query(fig. 5 327, w)]
“executing a search over local storage of the client computing device based upon the search query;” [executing a search over local storage of the client computing device (0088, searches the file system of the computer 110) based upon the search query (fig. 5 327)]

“obtaining a local search result based upon search results for the search, wherein the local search result has a second relevance score assigned thereto;” [obtaining a local search result (fig. 5 501 programs) based upon search results (fig. 5 501) for the search (fig. 5 327), wherein the local search result (fig. 5 501 programs; 0090 application programs) has a second relevance score assigned thereto (0090, programs always have precedence over all other types of files)]
“in response to the first relevance score exceeding a relevance score threshold, presenting a portion of a web page within a graphical window provided by the OS, the portion being extracted from the web page and less than an entirety of the web page; and” [in response to the first relevance score(0090, priority order ; 0090, priority placement in the search results) exceeding a relevance score threshold (0090, four groups receives the same amount of allotted space in the search results view; in otherwords top 3 in each category), presenting a portion of a web page (fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net) within a graphical window provided by the OS (fig. 5 501), the portion (0093, storage location of the item…url) being extracted from the web page (0093, item + storage location of the item)and less than an entirety of the web page (0093, item + storage location of the item)]
“in response to the second relevance score exceeding the relevance score threshold, presenting the local search result and selectable options for interacting with the local search result within the graphical window provided by the OS.”[ in response to the second relevance score(0090, programs always have precedence over all other types of files) exceeding the relevance score threshold(0090, four groups receives the same amount of allotted space in the search results view; in otherwords top 3 in each category is the threshold), presenting the local search result (fig. 5 501, programs: windows media player, Microsoft office word 2003, windows journal) and selectable options for interacting with (0095, once the number of matching items is displayed, the user may select the group name or number of matching items) the local search result (fig. 5 501, programs: windows media player, Microsoft office word 2003, windows journal) within the graphical window provided by the OS (fig. 5 501)]
Claim 19:
Matthews discloses “The computer-readable storage medium of claim 18, wherein the portion being extracted from the web page comprises an image.”[ wherein the portion(0093, storage location of the item…url)  being extracted from the web page (0093, item + storage location of the item)comprises an image(fig. 5 501, internet: facilities web campus maps, winISP home, www.webblogs.net; textual image is provided)]
Claim 20:
Matthews discloses “The non-transitory computer-readable storage medium of claim 18, the acts further comprising: receiving suggested search queries based upon the search query; and”[ receiving suggested search queries (0101, auto-complete view 601) based upon the search query (fig. 6 327)] “presenting the suggested search queries in the OS search box.”[ presenting the suggested search queries (0101, auto-complete view 601) in the OS search box (fig. 6)]

Allowable Subject Matter
Claims 2-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
With respect to independent claim 13, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…in response to the first relevance score exceeding the second relevance score, displaying a graphical representation of the web search result adjacent to the operating system search box, wherein the graphical representation comprises a graphical image extracted from a web page associated with the web search result.”
, in combination with the other claimed limitations.   
Dependent claims 14-17 are allowed for being dependent to an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The best prior art currently found was already provided in the IDS.
U.S. 20060282790 by Matthews et. al. as noted above in the rejection.
U.S. 20150347532 by Shaw further discloses providing remote search result information comprises a remote search result from a remote source (website searver), 0214.  Further disclosing a search box in an OS to get the remote search result as seen in fig. 5E.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167